On Motion for Rehearing.
The motion for rehearing raises and argues the question whether application of the issue of any stock or bonds issued by the railroad company, or the proceeds of any stock issued or bond sales made, may lawfully be used to pay the judgment affirmed by this court. As the question of a way of paying the judgment was not directly involved in the case, the point was not considered for decision, and we express no opinion on it now.
Counsel say that we have put a mistaken construction upon a portion of Mr. Huston’s evidence before the District Court. But if we accept it that Mr. Huston did not mean that it had been his opinion that the corporation had the implied power to make such a contract as was involved, it does not affect the material question presented for decision.
The motion is denied.